Wood, J. (dissenting). It will be observed that the defendant has brought himself fully within the requirements of the law to have this court pass upon the rules of the Crawford circuit court, in so far as they were enforced by said court in his case. These rules, in our judgment, are in plain derogation of most sacred constitutional rights. While we concur with the majority as to the error in the instruction, we think the other error, in denying the defendant process for his witnesses, by far the more egregious and hurtful. Therefore, while agreeing with the majority in all they say in condemnation of the rules mentioned, we can not - yield assent to that part which holds that the defendant was not prejudiced, and that the judgment should not be reversed on that account. Nothing short of a reversal may secure the defendant against a repetition of the same error on a rehearing. We do not know to what extent the circuit judge may be attached to these rulés. He may find them so useful in the dispatch of the business of his court, and be so wedded to them, as to refuse to give them up, although this court has pronounced them “unconstitutional and unprecedented in the history of the jurisprudence of the State.” He may differ with this court about that; yet, if he should, and invokes them the same way upon a second trial, this court could not consistently, in view of this opinion, reverse for that reason. It is not a question of propriety, but of substantive right. What the defendant is entitled to, in our judgment, is a decision from this tribunal, which is authoritative and binding upon the lower court, to the effect that any rule which denies the defendant the right to a speedy trial and compulsory process for witnesses is an infringment of his constitutional rights, for which this court will promptly reverse. The learned circuit judge doubtless considers, however, that imposing conditions upon the defendant, a compliance with which will secure to him process, is not denying it to him, because he has the option to comply and obtain it. Suppose the judge had said: “I will make a rule that, before the defendant can have process for any witnesses, he shall be required to show to the court or judge, by affidavit, that they are material.” That would strike the most “nascent intelligence” of the profession as unwarranted. Yet, if it is a privilege to be hampered with a condition, why not say none, or one, or any other number as, well as five? Why fix arbitrarily upon the number five as the constitutional limit to be called for without complying with a condition precedent ? Art. 2, sec. 10, of the constitution of Arkansas provides: “In all criminal prosecutions the accused shall enjoy the right to a speedy public trial by an impartial jury ; * * * * * * * to be confronted with the witnesses against him; to have compulsory process for obtaining witnesses in his favor, and to be heard by himself and his counsel.” This is almost an exact copy of amendment 6, constitution of the United States. Similar provision is found in most, if not all, the States of the Union. Our statute providing' the method for invoking this process is as follows : “The clerk of the court upon the request of the prosecuting attorney, or of the defendant, or his attorney, shall issue subpoenas for witnesses,” Mansf. Dig. sec. 2143. Also: “The provisions of law in civil actions shall apply to and govern the summoning and coercing the attendance of witnesses, and compelling them to testify in all prosecutions, criminal or penal actions or proceedings, except that the attendance of witnesses residing in any part of the State may be coerced, and it shall never be necessary to tender to the witnesses any compensation for expenses or otherwise before process of contempt shall issue.” Mansf. Dig. sec. 2144. The provisions of the constitution of the United States, and of the constitutions and statutes of the States, granting process do not imply that the government must defray the expenses of the witnesses. That matter is regulated by statute. Under a statute of the United States (9 Stat. c. 98), where the defendant is too poor to pay for the attendance of his witnesses, and desires to have the government bear that expense, as a condition of availing himself of the gratuity of the government, some such condition as to showing materiality, etc., of the testimony is required, similar to the above rules. But in no case is the defendant to be denied the right to process. Judge Miller, in speaking of the provision of the Constitution of the United States, says: “He (the defendant) is also to have compulsory process for obtaining witnesses in his favor; that is to say, that, however poor he may be, or however unable to pay expenses of such witnesses as he may deem necessary, the court shall issue its process to compel their attendance for examination upon the trial. Miller on Const. U. S. p. 510. But our statute is far more liberal than the statute of United States and that of some other States. It says : “The attendance of witnesses may be coerced, and it shall never be necessary to tender fees,” etc. It will be seen that there are no limitations to the enjoyment of the right to process, in the constitution or the statutes upon the subject. In State v. Roark, 23 Kas. 153, Chief Justice Horton said: “No court has the right to limit or deny this constitutional guaranty against the protest of the accused.” Judge Story, in speaking of this provision in reference to counsel and compulsory process, said: “The wisdom of both of these provisions is therefore manifest, since they make matter of constitutional right what the common law had left in a most imperfect and questionable state. They are scarcely less important than the right of a trial by jury.” 2 Story on Const, p. 572. Mr.' Rice, in his work on Evidence, (vol. 3, p. 267), says : “He has the same right to this process that he has to appear and defend in person and with counsel.” And as was said by a learned judge of California in speaking of these rights : “ They are of the great muniments of personal liberty. Some of them are included in the provisions of section 29 of the act of Parliament known as ‘Magna Charta.’ They are of too much value to be impaired by legislation or frittered away by interpretation. They should stand and be accorded in their entirety, unabridged and undiminished.” Then, our constitution itself containing no restrictions or conditions to the enjoyment of the right to a “speedy trial” and “compulsory process,” the legislature could make none, much less the courts. The legislature has never attempted it, and the courts should not. Circuit courts have the power “to make and establish all proper rules which may be necessary for the dispatch of business.” Mansf. Dig. sec. 1377. But this, of course, was only intended to empower them to make rules which would enable them to conduct the business of their courts in an orderly and expeditious way within the law. While heartily commending all rules looking to that end, we fee! that it is the duty of this court to see that such rules are circumscribed by the constitution and statutes. The only way, in our opinion, to do that is to reverse for just such errors as has been committed in this case. The majority hold that the defendant was denied his constitutional right to process, and criticise and condemn the action of the court in strong language.: But they say defendant was not prejudiced by it, because it does not appear that he afterwards made a motion for continuance on account of the absence of these witnesses for which he had asked process, showing the materiality of their testimony, etc. The defendant was not asking for a continuance. ■ But, immediately upon arraignment and the setting of his case for trial, he asked for the process of the court to obtain his witnesses. The presumption is, he did this in order that he might get ready for a “speedy trial,” which was his right. How could he properly prepare for his trial without an opportunity to have his witnesses brought to court, in order that he and his counsel might consult with them? If accused persons, in order to avail themselves of the right to reversal where process is denied, must follow up their application for process with a motion for a continuance setting up the very things which the rules require to be done, then the effect of the decision in our opinion is to allow the circuit court to do indirectly what this court has said could not be done directly, namely, to force the defendant to make a showing by affidavit of the materiality of the testimony of his witnesses before granting him process for them. This is all wrong. The defendant has the right to his process when he or his attorney asks the clerk for it. Neither the circuit judge nór the circuit court has any right to inquire about materiality until the defendant asks for a continuance. Then the court has the right under the statute to know whether the witnesses are material, but not before. Acts of 1887, p. 19. The court has no right to compel the defendant, in advance of the call for trial, to reveal what he expects to prove by his witnesses; nor has the court that right at any time, so long as the defendant is asking a speedy trial. The ruling of the court was equivalent to forcing him to a motion for continuance, when the presumption is, from asking process, that he wanted a speedy trial. Sec. 13, art 2, of the constitution also provides : “Every person is entitled to a certain remedy in the laws for all injuries or wrongs he may receive in his person, property or character ; he ought to obtain justice freely, and without purchase, completely and without denial, promptly and without delay, conformably to the laws.” The rules of the Crawford court were also manifestly repugnant to this provision. With all proper deference to the opinion of our brother judges, being unable to see how a defendant can be denied constitutional rights without at the same time being prejudiced thereby, for the reasons stated, we dissent from so much of the opinion as holds that the defendant was not prejudiced by this error, and think the cause should be reversed for this also. Bunn, C. J., concurred in the dissenting opinion.